

116 HR 2743 IH: To repeal the Office of Financial Research, and for other purposes.
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2743IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mr. Budd (for himself, Mr. Mooney of West Virginia, and Mr. Davidson of Ohio) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo repeal the Office of Financial Research, and for other purposes.
	
		1.Repeal of the Office of Financial Research
 (a)In generalSubtitle B of title I of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5342) is hereby repealed.
 (b)Conforming amendments to the Dodd-Frank Wall Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended— (1)in the table of contents in section 1(b), by striking the items relating to subtitle B of title I;
 (2)in section 102(a)— (A)by striking paragraph (5); and
 (B)by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively; (3)in section 111—
 (A)in subsection (b)(2)— (i)by striking subparagraph (A); and
 (ii)by redesignating subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively; and (B)in subsection (c)(1), by striking subparagraphs (C), (D), and (E) and inserting subparagraphs (B), (C), and (D);
 (4)in section 112— (A)in subsection (a)(2)—
 (i)in subparagraph (A), by striking direct the Office of Financial Research to; (ii)by striking subparagraph (B); and
 (iii)by redesignating subparagraphs (C) through (N) as subparagraphs (B) through (M), respectively; and (B)in subsection (d)—
 (i)in paragraph (1), by striking the Office of Financial Research, member agencies, and and inserting member agencies and; (ii)in paragraph (2), by striking the Office of Financial Research, any member agency, and and inserting any member agency and;
 (iii)in paragraph (3)— (I)by striking , acting through the Office of Financial Research, each place the term appears; and
 (II)in subparagraph (B), by striking the Office of Financial Research or; and (iv)in paragraph (5)(A), by striking , the Office of Financial Research,; and
 (5)in section 116, by striking , acting through the Office of Financial Research, each place the term appears. (c)Additional conforming amendments (1)Financial Institutions Reform, Recovery, and Enforcement Act of 1989Section 1206(a) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1833b(a)) is amended by striking the Office of Financial Research,.
 (2)Title 5Title 5, United States Code, is amended— (A)in section 3132(a)(1)(D)—
 (i)by striking the Office of Thrift Supervision,, and inserting the Office of Thrift Supervision,; and (ii)by striking the Bureau of Consumer Financial Protection, and the Office of Financial Research and inserting and the Bureau of Consumer Financial Protection; and
 (B)in section 5314, by striking Director of the Office of Financial Research.. (3)Title 44Section 3502(5) of title 44, United States Code, is amended by striking the Office of Financial Research,.
				